Case 2:21-cv-00998-SJF-ARL Document 18 Filed 03/10/21 Page 1 of 4 PageID #: 293




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 PANTELIS CHRYSAFIS, BETTY COHEN,
 BRANDIE LACASSE, MUDAN SHI, and
 FENG ZHOU,                                       Case No. 21-cv-00998 (SJF-ARL)

                    Plaintiffs,

              v.

 LETITIA JAMES, in her official capacity as
 Attorney General of the State of New York,

                    Defendant.


  MOTION OF HOUSING COURT ANSWERS AND MAKE THE ROAD NEW YORK
              FOR LEAVE TO FILE AMICUS CURIAE BRIEF

                                              LEGAL SERVICES NYC
                                              Edward Josephson, Director of Litigation
                                              Roland Nimis, of counsel
                                              40 Worth Street, Suite 606
                                              New York, NY 10013
                                              Tel: (646) 442-3600
                                              ejosephson@lsnyc.org

                                              THE LEGAL AID SOCIETY
                                              Judith Goldiner, Esq., Attorney in Charge,
                                              Civil Law Reform Unit
                                              Ellen Davidson, of counsel
                                              Amber Marshall, of counsel
                                              199 Water Street
                                              New York, NY 10038
                                              Tel: 212-577-3332
                                              jgoldiner@legal-aid.org

                                              Attorneys for Housing Court Answers and
                                              Make the Road New York
Case 2:21-cv-00998-SJF-ARL Document 18 Filed 03/10/21 Page 2 of 4 PageID #: 294




       Housing Court Answers (“HCA”) and Make the Road New York (“MTRNY (the

“Proposed Amici”) respectfully move to file the annexed amicus curiae brief in opposition to

Plaintiffs’ Motion for a Preliminary Injunction in the above-captioned case.

       “District courts have broad discretion to permit or deny the appearance of amici curiae in

a given case.” Verizon New York Inc. v. Vill. of Westhampton Beach, No. CV 11-252 (AKT), 2014

WL 12843519, at *1 (E.D.N.Y. Mar. 31, 2014). An amicus brief should generally be allowed

“when the amicus has unique information or perspective that can help the court beyond the help

that the lawyers for the parties are able to provide.” Id. (quoting Ryan v. Commodity Futures

Trading Comm'n, 125 F.3d 1062, 1063 (7th Cir.1997)).

       Proposed Amici have significant interests in this case. Proposed Amici represent low-

income tenants throughout the state of New York who would be at imminent risk of eviction if the

COVID-19 Emergency Eviction and Foreclosure Prevention Act of 2020 (“CEEFPA) was found

to be unconstitutional. HCA provides legal information to pro se litigants in New York City

Housing Courts through tabling and a telephone hotline. MTRNY works to increase the power of

Latino and working-class communities through organizing, policy innovation, education, and

survival services. MTRNY provides legal support for tenants to avoid eviction and address

overdue maintenance, tenant training on housing rights and landlord interaction. The Proposed

Amici have clients or members who are facing financial hardship as a result of the COVID-19

pandemic and who would have a heightened risk of severe illness or death from COVID-19. These

clients and members would be at risk of eviction if the challenged law was found unconstitutional.

       The proposed amicus curiae brief elucidates matters that are relevant for the Court’s

disposition of this case. As representatives of thousands of tenants throughout the state, Proposed

Amici have valuable insight into the public interest underlying the provisions of CEEFPA that are
Case 2:21-cv-00998-SJF-ARL Document 18 Filed 03/10/21 Page 3 of 4 PageID #: 295




being challenged in this case. Proposed Amici’s unique perspective can help the Court place the

parties’ arguments in context and provide assistance beyond the help that the parties to the case

themselves are able to provide. The proposed amicus brief describes the devastating impact of the

COVID-19 on low-income New York tenants and the special harms they will face upon the

resumption of evictions and eviction proceedings. It explains the importance of the challenged law

for the health and well-being of low-income and medically vulnerable tenants throughout the state.

The proposed brief will therefore assist the court because it presents useful information about the

impact that this case will have on New York tenants.

       Granting this motion will not delay these proceedings because this motion has been filed

before Plaintiffs’ reply is due and Plaintiffs can respond to the brief within the original briefing

schedule.

        For the forgoing reasons, Proposed Amici respectfully request that the Court grant this

motion and accept for filing the accompanying amicus curiae brief addressing the impact of

CEEFPA and this case on New York tenants.

       Respectfully submitted this 10th day of March, 2021.




                                                     /s/ Edward Josephson
                                                     LEGAL SERVICES NYC
                                                     Edward Josephson, Director of Litigation
                                                     Roland Nimis, of counsel
                                                     40 Worth Street, Suite 606
                                                     New York, NY 10013
                                                     Tel: (646) 442-3600
                                                     ejosephson@lsnyc.org

                                                     /s/ Judith Goldiner

                                                 3
Case 2:21-cv-00998-SJF-ARL Document 18 Filed 03/10/21 Page 4 of 4 PageID #: 296




                                           THE LEGAL AID SOCIETY
                                           Judith Goldiner, Esq., Attorney in Charge,
                                           Civil Law Reform Unit
                                           Ellen Davidson, of counsel
                                           Amber Marshall, of counsel
                                           199 Water Street
                                           New York, NY 10038
                                           Tel: 212-577-3332
                                           jgoldiner@legal-aid.org

                                           Attorneys for Movants Housing Court
                                           Answers and Make the Road New York




                                       4
